NO. 12-04-00091-CR

NO. 12-04-00092-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ALDOE LEE FOSTER,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to theft of livestock (trial court number 114-1450-01) and theft (trial
court number 114-1450-01).  The trial court assessed punishment at imprisonment for twenty years
and a five thousand dollar fine in each cause number.  We have received the trial court's certification
showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly,
the appeal is dismissed for want of jurisdiction.  We take no action on the clerk's motion for
extension of time to file the clerk's record in these appeals.
Opinion delivered April 7, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)